Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 10/7/2022.  Claims 1-7, 11-14, 16, 17, 19, 22, 23, and 38-40 are amended.  Claim 41 is added.

Response to Arguments
Applicant's arguments have been fully considered and are persuasive for the rejections taken in view of Brennan (US 8,568,551).  
However, Applicant’s arguments are not persuasive in view of the rejections based on Chen-Keat et al. (US 2015/0106062).  Applicant argues Chen-Keat et al. fails to teach the specific positioning steps now amended into the claims with first, second, and third net-trimmed plies being positioned in a specific staggered arrangement.  Examiner respectfully disagrees.  As previously argued and noted in the previous rejections, and more thoroughly detailed below, Chen-Keat et al. teaches an alternate arrangement as claimed wherein the top exposed ply [122] covers all other plies and defines the edge structure, which may be interpreted as beveled (See Figs. 3-4, wherein the plies are not in a pyramid structure but are arranged such that the top ply [122] folds over all over plies to define the beveled edge of the staggered ply stack).  Applicant does not address this embodiment, which appears to recite all of the specific positioning arrangements now claimed, and thus has not overcome the previous rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner submits the support for the amendments to the positioning as now claimed is gleaned from Figs. 6 and 8 of the instant drawings.  These Figures indicates the top ply [30A], i.e. second exterior net-trimmed ply, folds over the bottom ply [30J], i.e. first exterior net trimmed ply.  There is no embodiment teaching the positioning of the plies as claimed wherein the top ply [30A] folds over all plies EXCEPT the bottom ply [30J], nor is there any rationale provide for doing so.  Thus, there is no written description for the scope of Claim 5.
Regarding Claim 7, instant Figs. 6 and 8 illustrate five “lower portion” staggered plies (30J,30I,30H,30G,30F) as claimed and four “upper portion” staggered plies (30A,30B,30C,30D) as claimed, and thus there does not appear to be support for having more upper plies as claimed in Claim 7 since this is not specifically taught, nor illustrated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-7, 1-14, 16-18, 22, 23, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Keat et al. (US 2015/0106062) in view of McKague et al. (US 5,954,898), and optionally Elrod (US 4,571,355) and/or Landry et al. (US 9,873,501).
It is noted a “near net-shape” is interpreted to mean any shape desired in the final part so the final part requires little to no further finishing after assembly.
Regarding Claim 1-5, 11, 16, 18, 19, 22, 23 and 38-40, Chen-Keat et al. teaches a method for manufacturing a composite structure (See Abstract) comprising:
assembling a layup comprising said plurality plies formed into their final shape (See page 1, paragraph [0005], wherein the shape of plies, i.e. the ply boundary, is pre-determined by CAD; note Chet-Keat et al. clearly teaches an edge with an angle, see Fig. 4., and the entire purpose of the process is to form a desired structure and thus any angle, i.e. bevel, formed is clearly pre-determined, i.e. prespecified, by the CAD process), wherein said assembling said layup comprises staggering said edges of said plurality of plies such that said edges define a staggered edge structure (See page 3, paragraph [0032] and Figs. 3-4, wherein the plies a sequentially arranged, i.e. positioned, to define a layup staggered edge wherein the top and bottom plies extend beyond the middle plies as shown in Figs. 3 and 4; and note any plies arranged to form a staggered edge are “staggered” and the top exterior ply [122] extends more than all other plies and thus is a second exterior ply as claimed that folds over all other plies wherein the bottom ply [102] is a first exterior ply extending past every ply other than ply [122]).  
Examiner submits it is implicit the layup of plies shown in Figs. 3 and 4 is positioned such that the bottom plies are positioned first, and successive plies are laid thereover, since bottom plies are almost laid before top plies and any other layup method would have been impractical.  Chet-Keat et al. thus teaches positioning first plies [102], [112],[114] in a staggered pattern wherein each successive ply is progressively inward the previous ply, positioning at least one second ply [116],[118] positioned between the inward and outward most edges of the first plies [102],[112],[114] (and note both plies [116] and [118] extend further than ply [114], but not as far as ply [102]), and positioning third plies [120],[122] on the second plies [116],[118], wherein the third plies each extend outward such that the edge of ply [122] extends further than edge [120], and the edge of ply [120], i.e. the inward most third net trimmed ply, is positioned inward of at least one second net trimmed ply, i.e. ply [118].  Further, the outward most edge of third net-trimmed ply [122], i.e. the second exterior net-trimmed ply, is positioned outward of the outward most edge of the first plies [102], [112], and [104] (See Fig. 3, wherein ply [122] is clearly shown to be the furthest extending ply in the stack).  Note Chet-Keat implies the stack in Figs. 3-4 is an alternative to the stack shown in Fig. 2 for forming a ply drop tapered reduction in thickness, i.e. a beveled edge (See page 1, paragraph [0002] and page 3, paragraphs [0031]-[0032], indicating the layup in Figs. 3-4 is a suitable alternative to Fig. 2 to make tapered thickness edges).
Chen-Keat further teaches ply orientation need not be fixed in a single direction in stating "[t]he computer model is flexible, in that...orientation of plies [104]...can vary." See page 4, paragraph [0037]. Further, it is well-known the fiber orientation (e.g. 0, 45, -45, 90) of adjacent plies in a composite layup is a standard practice to create increased strength in multiple directions, and it would have been obvious to do so in any composite layup, including in Chet-Keat et al., to provide this advantage of multidirectional strength such as is well-known in the art (See, for example, Elrod, col. 1, lines 13-42 and col. 4, lines 5-19, explaining the reasoning for offset plies in various directions as desired, including 45 degrees).  
Examiner submits the specific angle of any edge taper/bevel, whether the tapered thickness bevel angles is created such as in Fig. 2 or Figs. 3-4, is a design choice directed a desired shape for the composite and is well-within the skill of a person having ordinary skill in the art, such as to correspond to a desired corner area in a composite, absent an evidence the specific bevel angle offers unexpected advantages relative to other bevel angles.  Note changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).  It is further noted composite layups with angled bevel-shaped edges are well-known such as to provide overlap for secure joining between adjacent pieces wherein the angle of bevel affects the degree of overlap (See, for example, Landry et al., col. 4, lines 41-65, teaching beveled edges in laid up composite to form desired scarf or stepped overlapping joint).  Thus, using the process of Chen-Keat et al. to form composite shapes with 5-10 degrees beveled edges would have been useful to provide a significant overlap when joining to adjacent pieces, thus forming a more secure structural attachment.
Chen-Keat et al. is directed to a process of individually mapping the shape of individual plies so as to lay them into a layup having a desired shape for the final part. Since Chen-Keat et al. is more concerned with the design aspect than the actual physical processes of forming and assembling the composite, Chen-Keat et al. is silent as to how the plies having the specified boundaries are created, and what processes occur on said plies after they are arranged.  However, it would have been standard to achieve the initial ply shape by cutting and then pressing the formed layup to for the final product since this is standard in the art and well-known in similar process. 
McKague et al. teaches a method of forming a composite part similar to that envisioned in Chen-Keat et al. using CAD wherein the individual plies are pre-cut to their desired shape from a laminate sheet, i.e. bulk supply, prior to arranging in order to avoid subsequent processing (See col. 5, lines 31-35, col. 8, lines 16-60, and Fig. 8) and then pressing said layup to form the final part (See col. 5, lines 35-52, wherein the cut plies are arranged in a desired sequence and then pressed such as with plates, i.e. a first and a second die, such as is standard to debulk the layer).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form the staggered edge structure in Chen-Keat et al. shown in Fig. 4 by initially cutting the plies from a bulk source to form the plies having the desired boundary, and then press the layup such as shown in Fig. 3, such as between two plates/dies, because doing so would have predictably been a suitable method to form the required ply shapes into a suitable debulked composite product.  Examiner submits the staggered edge shown in Fig. 4 of Chet-Keat et al. would have been expected to have this form after debulking/pressing, thus being a bevel, i.e. a non-straight or angled edge.
Regarding Claim 6, Chet-Keat et al. teaches the plies having an edge that meet at a corner with another staggered edge (See Fig. 1, wherein the top side in composite [100] and the left side are both staggered edge defining a corner wherein the taper of edge is a bevel).
Regarding Claim 7, Examiner submits any portion of a stack may have more or less plies based on design criteria unless the number of plies is shown to have a specific advantage relative to the prior art (See MPEP 2144.05 (II)(A)).  
Regarding Claims 12-14, Chet-Keat et al. and McKague et al. fail to specifically teach all rectangular plies although McKague et al. certainly appear to teach rectangular plies in the figures.  However, it is clear the plies may have any desired shaped desired including rectangles with ply drops and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to form a staggered layup with all similarly sized rectangular plies in order to form ab opposed beveled edge part having a generally rectangular shape as may be desired for certain applications.  Note changes in size and shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966); also see In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (holding where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding Claim 17, Chen-Keat et al. illustrates substantially parallel edges (See Fig. 1).
Regarding Claim 41, Chen-Keat et al. illustrates at least one second net-trimmed ply [118] folds over at least 2 (specifically plies [112] and [114]) of the first net-trimmed plies (See Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746